In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-317 CR

____________________


KREIG JAMES PETTEWAY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 92044




MEMORANDUM OPINION
 Appellant, Kreig James Petteway, filed a motion to withdraw his appeal pursuant to
Tex. R. App. P. 42.2.  The motion is signed by appellant personally, acting pro se following
withdrawal of appellate counsel after filing a brief which certifies counsel could find no
arguable error upon which to base an appeal.  No opinion has issued in this appeal.
	The motion to withdraw as counsel is granted.  Kreig James Petteway is enrolled pro
se.  It is further ordered that the motion to withdraw notice of appeal be granted, and the
appeal is therefore dismissed.  The Clerk of the Court shall forward a duplicate copy of this
opinion to the clerk of the court in which the notice of appeal was filed.
	APPEAL DISMISSED.  

								____________________________
									HOLLIS HORTON
										Justice

Submitted on April 23, 2007
Opinion Delivered July 25, 2007
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.